TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00247-CV



                               In re Samson Lone Star, LLC




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              Relator Samson Lone Star, LLC filed a motion to withdraw its petition for writ of

mandamus. The motion to withdraw is hereby granted and this original proceeding is dismissed.




                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Filed: June 10, 2010